DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office actin is in response to the claims filed 9/10/2020.  Claims 1-11, 17 and 18 are pending.

Election/Restrictions
Claims 17 and 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2020.
Applicant’s election without traverse of 1-11 in the reply filed on 9/10/2020 is acknowledged.
As to claim 17 and 18, Applicant indicates that these claims are directed to a hybrid transseptal catheter system related to those of claims 1-11 and not related to those of claims 15-16. Technical features of Group III include the positioning catheter body having a proximal portion supported by the guide catheter body and a distal end with a second articulatable portion therebetween, the second articulatable portion having an articulation balloon array (which is not present in Groups l-ll). Original claims 15-18 (Group III) are directed to a telescoping catheter or parts thereof.  The specification discloses that the telescoping catheter includes a positioning catheter and a guide catheter [0086] that are not recited in Groups I-II.  Because the absences of the feature in Groups I and II, withdrawal of claims 17 and 18 of Group III is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the catheter assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing to the flexible catheter assembly.
Claim 5 recites the limitation "the first channel and a second channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first cylinder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrish US 2016/0279388 A1 (BARRISH).
As per claim 1, BARRISH discloses a hybrid mechanical/fluid catheter system for treating a patient, the system comprising: a flexible catheter assembly (catheter system 10; figure 1 -1) having a proximal catheter interface (coupler (interface) 16 connects to catheter 12; paragraph [0181]) and a distal portion (portion 20 at distal end 24 as shown; figure 1-1) with an axis therebetween (as shown; figure 1-1), an actuatable feature along the distal portion (distal portion 20 is actuated portion comprising actuation array 32; figure detail of figures 1A-1C; paragraph [0063], [0075]) and a mechanical drive member extending proximally along the axis (actuated by driver, not numbered, using pull wires; paragraph [0222]). BARRISH does not disclose, in the embodiment of figure 1 -1, a driver assembly having a fluid supply; a driver interface releasably coupleable with the catheter interface, the fluid supply operatively coupled with the driver interface such that drive fluid can articulate the catheter assembly when the catheter interface is coupled with the driver interface. BARRISH discloses, in the embodiment of figure 29, a driver assembly (804; paragraph [0310]) having a fluid supply (fluid canister 810; paragraph [0309]) a driver interface (816; paragraph [0310]) releasably coupleable with the catheter interface (catheter 812 has a proximal interface 814 for releasable mating with 816; paragraph [0310]), the fluid supply operatively coupled with the driver interface such that drive fluid can articulate the catheter assembly when the catheter interface is coupled with the driver interface (this coupling allows sealed communication between the fluid supply 810 and the driver 804 so that driver can control fluidics to deploy (actuate) catheter 812 when the interface 814 connects to 804; figure 29; paragraph [0309]). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1-1 embodiment with a releasable driver interface as taught by the figure 29 embodiment for the advantage of facilitating communications between catheter and driver to better control potentially deleterious re-use of the catheter (paragraph [0310]).
As per claim 2, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the catheter assembly comprises a catheter body having a distal catheter portion (figure 3 
As per claim 3, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the drive member comprises a pull wire or tubular shaft (actuated by driver, not numbered, pulling pull wires; figure 1; paragraph [0222]).
As per claim 4, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the catheter interface is disposed on a proximal housing (coupler 16 disposed on proximal housing 14; figure 5; paragraph [0207]) supporting a first fluid-driven actuator (housing 14 supports fluid actuated valves 90 of actuation array 32; figures 3, 5; paragraph [0207]), the fluid supply being coupled with the first fluid-driven actuator so as to actuate the actuatable feature in response to pressure from the fluid supply (fluid actuated valves 90 of actuation array 32 actuate respective balloons 32; figures 3, 5; paragraphs [0186], [0207]).
As per claim 5, BARRISH discloses the catheter system of claim 4. BARRISH further discloses wherein the driver interface has a first fluid channel and a second fluid channel (substrate 38 in communication with array 32 acts as a driver; 38 comprises more than one fluid channel; figures 1, 3, 5; paragraphs [0186], [0201]), wherein the catheter interface has a first fluid channel and a second fluid channel configured for coupling with the first and second channels of the driver interface, respectively, so as to controllably drive the drive member in first and second opposed axial directions (16 able to be coupled to substrate 38 such that axial flexing is allowed; figures 1,3, 5; paragraphs [0199]-[0201]).
As per claim 7, BARRISH discloses the catheter system of claim 4. BARRISH further discloses wherein the first fluid-driven actuator comprises a first cylinder portion (actuated balloons 36 are simple cylinders; paragraph [0203]) with a first piston axially movable therein (valves comprise piston valves; paragraph [0210]), the fluid supply being coupled with the first cylinder portion (supply 54 coupled to 36; figure 5; paragraph [0204]), the drive member coupled with the piston (piston valves coupled to driver pulling wires; paragraph [0222]), wherein the proximal housing contains a plurality of second pistons movably disposed in a plurality of second cylinders (plurality of piston valves coupled to respective balloon (cylinders) 36; paragraph [0204], [0210]), a pair of the second cylinders being axially coupled and laterally offset with the axis extending therebetween (one or more balloon (cylinders) 36 tailored to follow an offset between the loops along the axis; paragraph [0203]).
As per claim 8, BARRISH discloses the catheter system of claim 4. BARRISH does not disclose in the embodiment of figure 1 wherein movement of the first fluid-driven actuator induces rotational actuation of the actuatable feature about the axis. BARRISH discloses in the embodiment of figure 7E wherein movement of the first fluid-driven actuator induces rotational actuation of the actuatable feature about the axis (valves actuated so that catheter is rotated within a bent body lumen; paragraph [0228]). It would have been obvious to one of ordinary skill in the art to modify the valve actuators of the figure 1 embodiment with a transfer bend arrangement as taught by the figure 7E embodiment for the advantage of easily tailoring the actuation for use in a bent body lumen where rotational actuation may be more effective (paragraph [0228]).
As per claim 9, BARRISH discloses the catheter system of claim 1. BARRISH further discloses comprising a manual input configured to be moved by a hand of a user relative to the catheter interface so as induce movement of the driver (catheter has a manual input for moving proximal end; figure 1-1; paragraph [0180]).
As per claim 10, BARRISH discloses the catheter system of claim 1. BARRISH does not disclose in the embodiment of figure 1, comprising a sensor coupled with the drive member so as to provide feedback to a processor of the drive assembly, and/or one or more sensors coupled to the actuatable feature. BARRISH discloses in the embodiment of figure 29 a sensor coupled with the drive member so as to provide feedback to a processor of the drive assembly (sensors, not numbered, coupled to driver 804 provide feedback; figure 29; paragraphs [0308]-[0309]), and/or one or more sensors coupled to the actuatable feature (sensors, not numbered, coupled to catheter 814 to sense shape or localization of distal end where actuatable valves located; figure 29). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1 embodiment with sensors as taught by the figure 29 embodiment for the advantage of facilitating feedback between catheter and driver to better control potentially deleterious use of the catheter (paragraph [0308]).
As per claim 11, BARRISH discloses a hybrid mechanical/fluid catheter for use in a robotic catheter system to treat a patient, the hybrid catheter (catheter system 1; figure 1-1) comprising: an elongate flexible catheter body (catheter 12; figure 1-1; paragraph [0181]) having a proximal catheter interface (coupler (interface) 16 connects to catheter 12; paragraph [0181]) and a distal portion (distal portion 20 is actuated portion comprising actuation array 32; figure 3 detail of figure 1; paragraph [0207]) with an axis therebetween (as shown; figure 1-1), an actuatable feature along the distal portion (distal portion 20 is actuated portion; paragraph [0222]) and a mechanical drive member extending proximally along the flexible body (actuated by driver, not numbered, pulling pull wires; paragraph [0222]).
BARRISH does not disclose, in the embodiment of figure 1 -1, the robotic system including a driver assembly having a fluid supply and a driver interface, wherein the fluid supply is drivingly coupled with the actuatable feature by the mechanical drive member when the catheter interface is coupled with the driver interface. BARRISH discloses, in the embodiment of figure 29, the robotic system .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARRISH as applied to claim 4 above, and further in view of TANNER et al. 9421311 (TANNER).
As per claim 6, BARRISH discloses the catheter system of claim 4. BARRISH further discloses wherein gas pressure is transmitted between the driver interface and the catheter interface (gas pressures actuated by driver in communication with coupler (catheter interface) 16; paragraph [0222]). BARRISH does not disclose wherein a damper is axially coupled with the first fluid-driven actuator, the damper containing a liquid and configured to damp axial movement of the drive member. TANNER discloses wherein a damper is axially coupled with the first fluid-driven actuator (damper 255 axially coupled to drive magnet (actuator) 221; figure 10B; column 13, lines 18-20), the damper containing a liquid (damper 255 may be a viscoelastic material; column 13, lines 63-67) and configured to damp axial movement of the drive member (damper 255 capable of damping motor (drive member) 220; figure 10B; column 13, lines 53-55). It would have been obvious to one of ordinary skill in the art to modify the assembly of BARRISH for the advantage of creating uniform actuation pressure and flow characteristics because BARRISH teaches that dampers accomplish this (BARRISH: paragraph [0186]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GELBART et al. US 2007/0270688.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael G. Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771